Case: 16-12099   Date Filed: 06/22/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12099
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:15-cr-60318-BB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ZACHARY CHANDLER,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 22, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 16-12099     Date Filed: 06/22/2017    Page: 2 of 6


      Zachary Chandler appeals his convictions for 8 counts of Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a) (Counts 1, 3, 5, 7, 9, 11, 13, and 15), 1

count of discharging a firearm in furtherance of a crime of violence, in violation of

18 U.S.C. § 924(c)(1)(A)(iii) (Count 10), and 1 count of brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(Count 12). Chandler also appeals his total sentence of 480 months’

imprisonment, imposed after he pled guilty, pursuant to a plea agreement, to the

above 10 counts. Chandler raises three issues on appeal, which we address in turn.

After review, we affirm Chandler’s convictions and total sentence.

                            I. Withdrawal of Guilty Plea

      Chandler asserts the district court abused its discretion in denying his motion

to withdraw his guilty plea, where he had close assistance of counsel, but received

incorrect advice from his attorney as to the sentence that could be imposed, and felt

pressured by the impending jury panel.

      A defendant may withdraw his guilty plea before sentencing if he can show

a “fair and just” reason for the withdrawal. United States v. Brehm, 442 F.3d 1291,

1298 (11th Cir. 2006). We determine whether the reason is fair and just by

considering the totality of the circumstances surrounding the plea, specifically

inquiring into whether: (1) the defendant had close assistance of counsel, (2) the




                                          2
              Case: 16-12099     Date Filed: 06/22/2017   Page: 3 of 6


plea was knowing and voluntary, (3) judicial resources would be conserved, and

(4) the government would be prejudiced if the withdrawal was granted. Id.

      There is a strong presumption that the defendant’s statements during the plea

colloquy are true. United States v. Gonzalez-Mercado, 808 F.2d 796, 800 n.8 (11th

Cir. 1987). Once the court determines the defendant received close assistance of

counsel and entered a knowing and voluntary plea, the third and fourth factors are

not given considerable weight. Id. at 801.

      The district court did not abuse its discretion in denying Chandler’s motion

to withdraw his guilty plea, especially where the court conducted lengthy and

thorough Rule 11 inquiries for each of Chandler’s charges before accepting his

guilty plea. See Brehm, 442 F.3d at 1298 (reviewing a district court’s denial of a

motion to withdraw a guilty plea for abuse of discretion and explaining there is no

abuse of discretion when the district court conducts extensive Rule 11 inquiries

before accepting the guilty plea). The district court, moreover, explicitly found at

the hearing on his motion to withdraw that: (1) Chandler was properly advised by

his counsel and received extended time to consult with his counsel in regards to his

plea; and (2) his guilty plea was knowing and voluntary, where the court at the plea

colloquy asked Chandler if he had questions as to the potential minimum and

maximum penalties, the court explained those potential penalties in detail, and




                                          3
               Case: 16-12099     Date Filed: 06/22/2017    Page: 4 of 6


Chandler indicated that he understood those potential penalties and the

consequences of his plea. See id.

      The record also reveals Chandler conceded at his plea colloquy he

understood the court’s authority to impose a sentence above or below the

Guidelines range, he was satisfied with his counsel’s representation, and he was

pleading on his own free will rather than under force or threat. Chandler’s

statements during the extensive colloquy are strongly presumed to be true, and thus

we give little weight to the remaining factors. Gonzalez-Mercado, 808 F.2d at 800

n.8, 801. Thus, the district court did not abuse its discretion in determining

Chandler failed to demonstrate a “fair and just” reason for requesting withdrawal

of his guilty plea, and we affirm the district court’s denial of his motion to

withdraw his guilty plea. See Brehm, 442 F.3d at 1298.

                                 II. § 924(c) Counts

      Chandler also contends the district court erred in denying his motion to

dismiss seven § 924(c) counts of brandishing or discharging a firearm during the

Hobbs Act robberies. He asserts the offense of Hobbs Act robbery does not

qualify as a “crime of violence” under the “force clause” of 18 U.S.C.

§ 924(c)(3)(A), and Johnson v. United States, 135 S. Ct. 2551 (2015) rendered the

“residual clause” of § 924(c)(3)(B) unconstitutionally vague. However, a

defendant’s voluntary, unconditional guilty plea waives all non-jurisdictional


                                           4
              Case: 16-12099     Date Filed: 06/22/2017    Page: 5 of 6


defects in the proceedings against him. United States v. Brown, 752 F.3d 1344,

1347-49 (11th Cir. 2014) (explaining the failure of the indictment to state an

offense is a non-jurisdictional defect). Chandler voluntarily and unconditionally

pled guilty to two of the § 924(c) counts and the remaining counts were dismissed

on the Government’s motion, and thus he cannot challenge the validity of the

indictment on appeal. Id.

                        III. Physical-Restraint Enhancement

      Chandler contends the district court erred in imposing a two-level

enhancement against him for physically restraining his victims during the

robberies, pursuant to § 2B3.1(b)(4)(B), because he did not tie, bind, or lock up his

victims. Whether a particular guideline applies to a given set of facts is a legal

question subject to de novo review. Jones v. United States, 32 F.3d 1512, 1518

(11th Cir. 1994).

      The Sentencing Guidelines provide for the application of a two-level

enhancement for a robbery where “any person was physically restrained to

facilitate commission of the offense or to facilitate escape.” U.S.S.G.

§ 2B3.1(b)(4)(B). The commentary to § 2B3.1(b)(4)(B) provides the enhancement

applies when the victim was “physically restrained by being tied, bound, or locked

up.” U.S.S.G. § 2B3.1, comment. (backg’d). The phrase “physically restrained” is

also defined in the commentary to § 1B1.1, which provides that the phrase means


                                          5
              Case: 16-12099     Date Filed: 06/22/2017    Page: 6 of 6


“the forcible restraint of the victim such as by being tied, bound, or locked up.”

U.S.S.G. § 2B3.1, comment. (n.1); U.S.S.G. § 1B1.1, comment. (n.1(K)).

      We have made clear the enhancement goes beyond the three listed examples

and applies whenever “the defendant’s conduct ‘ensured the victims’ compliance

and effectively prevented them from leaving’ a location.” United States v. Victor,

719 F.3d 1288, 1290 (11th Cir. 2013) (quoting Jones, 32 F.3d at 1518-19). In

Victor, we held that Victor physically restrained his victim within the meaning

provided by the Guidelines by threatening his victim with what she believed to be

a gun to prevent her from escaping, such that she was forced to comply with

Victor’s directions. Id.

      The district court did not err in imposing the physical-restraint enhancement

because our precedent squarely forecloses Chandler’s argument on appeal and

because his undisputed conduct—holding or pointing a gun at the victims and

directing them to get on the ground so that he could complete his robberies and

flee—triggers the enhancement. Id. Thus, we affirm the district court’s imposition

of the physical-restraint enhancement against Chandler.

      AFFIRMED.




                                          6